DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed on 10/12/2021 is acknowledged. Claims 1, 3, 7, 11, 13-16 are amended. Currently claims 1-16 are pending in the application.
Previous 112 rejection is withdrawn in view of the above amendment.
Previous prior art rejection is withdrawn in view of the above amendment.
Claims 1-16 are rejected under a new ground of rejection 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claim 11-12 depend on claim 1 and recite “re-passivation”, while claim 1 is amended to recite “passivating”. Applicant has no support for re-passivation after the passivating recited in claim 1. The description of re-passivation after the passivating step recited in claim 1 is nowhere to be found. 
For the purpose of this office action, “re-passivation” recited in claims 11-12 is interpreted as the “passivating” recited in claim 1 according to the original claims and Applicant’s disclosure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned 

Claim(s) 1-2 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over  Morad et al. (WO 2015/183827) in view of Smith et al. (US 2012/0073650).
Regarding claim 1, Morad et al. discloses a method (figs. 17-18 and claims 29-85) comprising:
cutting/cleaving wafers into solar cell strips (figs. 17-18) or separating a wafer into a plurality of rectangular solar cells (claim 29) or separating a square solar into rectangular solar cells (claim 68), which corresponds to the claimed limitation “singulating a solar cell to form a plurality of solar cell to form a plurality strips, wherein the singulation exposes unpassivated portions of the solar cell”;
assembling super cells from solar cell strips (fig. 17), arranging solar cell strips for module in suppercells (fig. 18, figs. 8A-G, 19A-D, 24-25), arranging the rectangular solar cells overlapping in a shingled manner (claims 29 and 68), which corresponds to the limitation “aligning the strips in an overlapping pattern”;
curing supercells (figs. 17-18) or conductively bonding the rectangular solar cells by applying/disposing an electrically conductive adhesive bonding material (claims 29, 38, 40-41, 68, 80-84, also see figs. figs. 8A-G, 19A-D, 24-25), which 
laminating (figs. 17-18,) or laminating a layered structure of super cell arranged between a transparent front sheet and back sheet (claims 45-46, 48, also see figs.8A-C) which corresponds to the claimed limitation “encapsulating the string”.
Morad et al. teaches providing passivating layers to prevent carrier recombination at edges of each of adjacent overlapping solar cells in a shingled manner ([00104]). In other words, Morad et al. teaches passivating the plurality of strips, wherein the passivating eliminates active recombination centers.
Morad et al. discloses placing the plurality of solar cells (or strips) into a support surface (1000) during processing (see figs. 19A-19D). The reference does not explicitly state placing the plurality of solar cell strips into a jig.
Smith et al. discloses placing a plurality of solar cell strips (406 and 408) into a wafer carrier (402), or a jig – a work holding device that holds and supports the workpiece, for the process of passivating the solar cell strips (see figs. 4A-C, [0019]). 
It would have been obvious to one skilled in the art at the time the invention was made modify the method of Morad et al. by placing the plurality of solar cell strips into a jig such as a wafer carrier for the process of passivating the solar cell strips as taught by Smith et al., because Morad et al. explicitly suggests using a support surface in the processing of the plurality of solar cell strips and Smith et al. teaches using such jig such as the wafer carrier would allow the solar 
Regarding claim 2, modified Morad et al. discloses a method as in claim 1 above, wherein Morad et al. teaches grouping similar shaped strips together (see figs. 5A-5G). Therefore, there must be a sorting the strips to group similar shaped strips together. Smith et al. also shows sorting the solar cells to group similar shaped together (see figs. 4A-C).
Regarding claims 13-14, modified Morad et al. discloses a method as in claim 1 above, wherein Morad et al. discloses the solar cell is square solar cell or pseudo square solar cell ([0088], [00233], claim 31).
Regarding claims 15-16, modified Morad et al. discloses a method as in claim 1 above, wherein Morad et al. discloses the solar cell include bus bars on at least one side and fingers on at least one side (see figs. 2A-C, 2H, 3B, 3D, 31C, 36, [00236-00249]).


Claim(s) 1-2 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Klasen et al. (Non-Patent Literature Document Cite No. 2 in IDS 6/26/2020) in view of Smith et al. (US 2012/0073650).
Regarding claim 1, Klasen et al. discloses a method comprising:
singulating a solar cell to form a plurality of strips, wherein the singulation exposes unpassivated portions of the solar cell (see step “Bifacial p-type PERC” and “Singlulation and edge passivation” in pages 12-15) ;
re-passivating the plurality of strips (see step “Singulation and edge passivation” in pages 12-15);
aligning the re-passivated strips in an overlapping pattern (see step “Interconnection” in pages 12-15);
depositing electrically conductive adhesive (ECA) between the overlapped portions of the re-passivated strips, wherein the ECA adheres adjacent re-passivated strips to one another and electrically connects the re-passivated strips to form a string (see step “Interconnection” in pages 12-15); and 
encapsulating the string (see step “Module integration” in page 14, and page 15).
Klasen et al. shows the solar cell strips are supported during processing (see the figure of UR5 robot manipulator in pages 18 and 35, or slices numbered 9 and 17). The reference does not explicitly state placing the plurality of solar cell strips into a jig.
Smith et al. discloses placing a plurality of solar cell strips (406 and 408) into a wafer carrier (402), or a jig – a work holding device that holds and supports the workpiece, for the process of passivating the solar cell strips (see figs. 4A-C, [0019]). 
It would have been obvious to one skilled in the art at the time the invention was made modify the method of Klasen et al. by placing the plurality of solar cell strips into a jig such as a wafer carrier for the process of passivating the solar cell strips as taught by Smith et al., because Klasen et al. explicitly suggests using a support in the processing of the plurality of solar cell strips and Smith et al. teaches using such jig such as the wafer carrier would allow the solar cell strips to be loaded into a processing chamber, e.g. furnace, in the process of forming passivating layers (see figs. 3 and 4A-C, [0019]).

Regarding claim 2, Klasen et al. discloses a method as in claim 1 above, wherein Klasen et al. shows strips having similar shape being grouped together (see pages 3, 6, 11). In other words, there must be a sorting step to group the strips similar shape together.

Regarding claim 15, Klasen et al. discloses a method as in claim 1 above, wherein Klasen et al. shows the solar cells include bus bars on at last one side (see “Interconnection” and “Joint” shown in pages 12-15).
Claim 3-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over modified Morad et al. (WO 2015/183827) or modified Klasen et al. as applied to claim 2 above, in view of Smith et al. (US 2012/0073650) as evidenced by Moslehi et al. (US 2011/0284068).
Regarding claim 3, modified Morad et al. or modified Klasen et al. discloses a method as claim 1 above, wherein Morad et al. and Klasen et al. teach passivating the edge portions of the strips (see claim 1 above, or [00104] of Morad et al. and pages 12-15 of Klasen et al.). Morad et al. also teaches forming passivating layer(s) at the edges of the rectangular solar cell or strips (see [00104] of Morad et al.).
Morad et al. or Klasen et al. discloses the sorting includes placing the singulated strips in a stack with unpassivated portions aligned.
Smith et al. discloses a method of forming layers such as silicon dioxide (410, fig. 4C, [0031-0033]) and amorphous layer (412, fig. 4C, [0031-0033]) to include sorting the solar cells (or wafers 406, 408) with the edge portions aligned (see figs. 4A-B). It is noted that silicon oxide and amorphous silicon are passivating materials (see [0020] of evidentiary reference to Moslehi et al.). In other words, Smith et al. discloses a method of forming passivating layers (silicon dioxide and amorphous silicon) by sorting and placing the solar cells the solar cells with 
It would have been obvious to one skilled in the art at the time the invention was made to modify the method of modified Morad et al. or modified Klasen et al. by placing the singulated strips (or rectangular solar cells) in a stack with unpassivated portions (or edge portions) aligned to form passivation layers for high volume manufacturing as taught by Smith et al..

Regarding claims 4-5, modified Morad et al. or modified Klasen et al. discloses a method as in claim 3 above, wherein both Morad et al. and Klasen et al. discloses passivating the edge portion of the strips and Smith et al. discloses covering the surfaces that are not intended for depositing a layer (412, see figs. 4C and 5). Morad et al. also teaches the solar cell having front surface passivating layer and rear surface passivating layer ([0094]).
Modified Morad et al. or modified Klasen et al. does not disclose covering at least top and bottom surfaces of the stack, nor do they teach covering all passivated surfaces of the strips placed in the stack leaving only the unpassivated portions exposed.
However, it would have been obvious to one skilled in the art at the time of the invention was made to have covered the top and bottom surfaces, which are the passivated surfaces of the strips placed in the stack, leaving only the unpassivated portions, or the edge surfaces so that the passivating layer is formed/deposited on the edge surfaces, because Morad et al. and Klasen et al. teaches (re)-passivating the edge surfaces, not the front and bottom surfaces, and Smith et al. teaches covering the unintended surfaces during the step of depositing a passivating layer.



Regarding claim 7, modified Morad et al. or modified Klasen et al. discloses a method as in claim 6, wherein Smith et al. discloses thermally treating the unpassivate portions of the strips (see furnace temperature of depositing temperature described in [0031-0033]).

Regardign claim 10, modified Morad et al. or modified Klasen et al. discloses a method as in claim 6 above, wherein Morad et al. discloses the passivating layer is formed by depositing ([0094], [00100]) and Smith et al. also discloses depositing a passivating material to form a passivating layer (412, [0031-0033]).

Regarding claims 11-12, modified Morad et al. or modified Klasen et al. discloses a method as in claim 1 above. 
Morad et al. or Klasen et al. does not teaches exposing the entire strip to re-passivation such that the strips are exposed to re-passivation by a method selected from the group consisting of thermal treatment in a furnace, oxidation in an ozone chamber, and chemically bathing the strips.
Smith et al. discloses a method of forming layer(s) (410 or 412, fig. 4C) by exposing the entire strip of solar cell (or wafers 406/408, figs. 4A-C) to passivation (e.g. forming the layers) by a method of thermal treatment for high volume manufacturing ([0031-0033]).

It would have been obvious to one skilled in the art at the time the invention was made to modify the method of Morad et al. or Klasen et al. by exposing the entire strip to passivation by a method of thermal treatment to form the passivating layer for high volume manufacturing as taught by Smith et al.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over modified Morad et al. or modified Klasen et al. as applied to claim 6 above, and further in view of Pichler (US Patent 7,122,398) or Kherani et al. (US 2013/0298984, Cite No. 1 in U.S. Patent Application Publications in IDS 5/18/2021).
Regarding claim 8, modified Morad et al. or modified Klasen et al. discloses a method as in claim 6 above, wherein Morad et al. discloses forming a passivation layer by deposition ([0094], [00100]) and Smith et al. disclose forming a passivation layer (410) by thermal treatment and a passivation layer (412) by deposition ([0031-0033]).
Modified Morad et al. or modified Klasen et al. does not disclose re-passivating including oxidizing the unpassivated portions of the strips in an ozone chamber, chemically bathing the unpassivated portions of the strips.
Pichler discloses repassivating (or passivating the edge of singulated strip) to form a passivation layer (116, fig. 1B, or 114) by thermal oxidation, exposure to passivating chemicals, UV-ozone, oxidizing precursor chemicals, coating with a passivation substring (col. 3, lines 48-67).
Kherani et al. also teaches a passivating layer is thermal grown, deposited ([0047-0049)] and alternatively grown in ozone and chemical solution ([0050]).
International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-9, 11-23 of copending Application No. 16/963,180 in view of Pichler (US Patent 7,122,398) and Smith et al. (US 
Claims 1-5, 8-9, 11-23 of copending Application No. 16/963,180 also recites a method comprising singulating a solar cell (see the steps scribing and singulating solar cell in claims 1 and 15), aligning the strips in an overlapping pattern (see the steps arranging the strips in shingled manner in claims 1 and 15), depositing electrically conductive adhesive (see the step depositing a conductive adhesive in claims 1 and 15), encapsulating the string (see encapsulating step in claims 1 and 15). 
 Claims 1-5, 8-9, 11-23 of copending Application No. 16/963,180 do not recite the step of passivating the plurality of strips.

It would have been obvious to one skilled in the art at the time of the invention was made to modify the method recited in claims 1-5, 8-9, 11-23 of copending Application No. 16/963,180 by incorporating the repassivating step to reduce or eliminate potentially shorting materials/debris from the cutting step as taught by Pichler.
Claims 1-5, 8-9, 11-23 of copending Application No. 16/963,180 do not recite placing the plurality of strips into a jig (for passivating).
Smith et al. discloses placing a plurality of solar cell strips (406 and 408) into a wafer carrier (402), or a jig – a work holding device that holds and supports the workpiece, for the process of passivating the solar cell strips (see figs. 4A-C, [0019]). 
It would have been obvious to one skilled in the art at the time the invention was made modify the method of claims 1-5, 8-9, 11-23 of copending Application No. 16/963,180 by placing the plurality of solar cell strips into a jig such as a wafer carrier for the process of passivating the solar cell strips as taught by Smith et al., because Smith et al. teaches using such jig such as the wafer carrier would allow the solar cell strips to be loaded into a processing chamber, e.g. furnace, to be processed in the process of forming passivating layers (see figs. 3 and 4A-C, [0019]).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that none of the previous cited references discloses placing a plurality of strips into a jig. However, Applicant’s argument is moot in view of the new ground of rejection. See the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726